El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Este es nn procedimiento de certiorari que se supone-haber sido presentado de acuerdo con la Ley Municipal y en esencia el peticionario apelante se queja de que fué des-*626tituído de su. empleo sin justa causa. El alcalde de San Juan, que es el demandado, cumplió el auto expedido (made a return) y solamente con la petición y documentos envia-dos la Corte de Distrito de San Juan dictó sentencia a favor del demandado.
Estamos algo inclinados a convenir con el apelado que un certiorari de acuerdo con la Ley Municipal no es el modo de revisar el acto de un alcalde al destituir un empleado municipal. La sección pertinente es como sigue:
“Las cortes de distrito tendrán jurisdicción a instancia de parte perjudicada: (a) Para anular o revisar cualquier acto legislativo o administrativo de la asamblea municipal, del alcalde o de los demás funcionarios municipales que lesione derechos constitucionales de los querellantes o sea contrario a la Ley Orgánica o a las leyes de Puerto Rico, mediante certiorariLeyes de Puerto Rico, 1924, p. 106, sección 65.
Los autos del caso no demuestran que se violó ningún derecho constitucional del peticionario o que se hizo algo contrario al Acta Orgánica o a las leyes de Puerto Rico. No entendemos que el destituir un funcionario, aún sin justa causa, cae dentro de estas disposiciones.
Suponiendo, sin embargo, que el certiorari sea el remedio adecuado, ¿cuál es el deber de la corte? A lo sumo revisar el procedimiento para ver si hay algo que justifique la acción del funcionario que destituyó al peticionario. Normalmente el funcionario con poder para destituir es el Único juez de la prueba y el deber de "la corte es ver si. hayuna absoluta falta de prueba que justifique la destitución o algo similar. Castro v. Quiñones, 34 D.P.R. 199, 202. 5 R.C.L. 263-4. Suponiendo siempre que el funcionario destituido haya sido debidamente notificado y haya sido oído, de lo. cual no hay cuestión en esta apelación.
Ni está un funcionario con poder para destituir sujeto a alguna de las sutilezas que gobiernan a una corte de justicia. Estaría menos que una corte limitado por una.’ cbntradicción entre los cargos y la prueba.
*627Por ejemplo, en este caso se imputa al apelante haber dispuesto por medio de un cambio de nn automóvil perte-neciente al municipio. Según entendemos, la defensa técni-camente trató de probar que el título de propiedad perte-neció siempre al municipio. No obstante, el municipio per-dió temporalmente la posesión material del automóvil y es-tuvo sujeto a un pleito y a una posible oposición por la persona a quien se había entregado el automóvil. Además, se-gún la prueba, el alcalde tenía derecho a creer que el peti-cionario había hecho cuanto le fué posible por salir del au-tomóvil y el alcalde no estaba obligado a creer las manifes-taciones tendentes a demostrar que el municipio no se des-prendió del título del automóvil. Cuando un alto funciona-rio se propone vender o permutar una propiedad mueble, una corporación frecuentemente está impedida de negar los actos de su agente. La narración, sin embargo, es bastante clara. Se imputaba al peticionario haber transferido la pro-piedad del automóvil, lo que en realidad sucedió. La alega-ción de que fué transferido sujeto a la aprobación de la asamblea municipal, de ser creída siguió siendo un traspaso condicional no autorizado.
Igualmente no hubo autorización para la compra de las dos neveras. El alcalde había enviado una circular prohi-biendo la compra de materiales sin llenar ciertos requisitos y la prueba tendió a demostrar que no se habían llenado estos requisitos. De igual manera el peticionario alegó que entonces esta propiedad no había sido adquirida legalmente.
Si estos cargos eran dudosos técnicamente, habían otros en los cuales estaba envuelto menos dinero pero que viola-ban literalmente los reglamentos, a saber, el haber admitido a una persona en el hospital sin haber hecho el depósito re-querido ; el haber permitido el cadáver de un finado ocu-par un-nicho sin haber pagado por anticipado y el haber ad-mitido a otra persona al hospital también sin pagar antici-padamente.
El apelado solicitó una desestimación alegando que *628la sentencia no Rabia sido incluida en los autos del caso. Este defecto fué subsanado antes de la vista.
De igual modo se solicitó una desestimación fundándose en que la Ley Municipal no concede apelación alguna. Tal apelación está autorizada por los artículos 292 y 50 del Código de Enjuiciamiento Civil. El primero concede el derecho de apelación en cualquier acción. Según el artículo 50 la palabra acción apareja un procedimiento especial de naturaleza civil.
Tenemos alguna duda respecto a si el return ha sido re-mitido a esta corte debidamente certificado, pero como ‘el apelado no levanta este punto nosotros no lo consideraremos.

La sentencia apelada debe ser confirmada.